DETAILED ACTION
Summary
Claims 1, 5-8, 15-17 are pending in the application. Claims 8 and 15 are rejected under 35 USC 112(b). Claims 1, 5, 7-8, and 15-17 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 4, characters 40-44 are not referenced in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities: 
Claim 1 recites “with respect to a central axis of the at least one optical guide” in line 22. It should recite “with respect to the central axis of the at least one optical guide”.  
Claim 1 recites “the outer surface” in line 29. It should recite “an outer surface”.
Claim 5 recites “at least one internal portion of the body” in lines 3-4. It should recite “the at least one internal portion of the body”.
Claim 8 recites “with respect to a central axis” in line 19. It should recite “with respect to the central axis”.
Claim 8 recites “the spatial arrangement of the probe” in line 26. It should recite “a spatial arrangement of the probe”.
Claim 8 recites “the outer surface” in line 28. It should recite “an outer surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the image device" in line 20.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “an image device”.
Claim 8 recites the limitation "the at least one internal portion of the body of the patient" in lines 22. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “at least one internal portion of the body of the patient”.
Claim 8 recites the limitation "the spatial position" in line 29.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referring to “spatial position data”, or if this is referring to a spatial position of the operator. Clarification is required. For the purposes of examination, the latter definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (U.S PGPub 2005/0203380 A1) in view of Hannaford et al. (U.S Patent 9,538,962 B1) in view of Imam (U.S PGPub 2008/0194973 A1).
Regarding Claim 1, Sauer teaches a navigation, tracking and guiding system for positioning of operatory instruments within a body of a patient (Abstract), the system comprising: 
a control unit (Fig. 4, 42) [0039] configured to be coupled to an image device [0021] (MRI system), wherein the control unit is configured to receive a plurality of information data from the image device related to an internal state of the body of the patient (“diagnostic information as provided by an MRI or other imaging modality”) [0023] corresponding to an aligned augmented reality image of at least one internal portion of the body of the patient [0023]+[0035] ([0003] specifies the imaging modality is of an internal portion of the body); 
a viewer (Fig. 1, 10) connected to the control unit (Fig. 4, 42), the viewer configured to provide spatial position data of an operator wearing the viewer [0023]+[0026]; and 
the probe is associated to an operatory instrument (needle) [0027] and insertable within the at least one internal portion of the body of the patient [0022]+[0027]
a camera (Fig. 1, 12) connected to the control unit for photographing a real image of the outer surface of the body of the patient on the viewer [0023].
Sauer fails to explicitly teach wherein the viewer is configured to translucently display the aligned augmented reality image or the probe coupled to the control unit. 
Hannaford teaches a head mounted device for use during surgeries (Abstract). This system projects translucent operative images (aligned AR image) onto the lens of the head mounted device (Col 4, lines 1-6) (Col 11, lines 26-34). The system further has the HMD couple to surgical data (Fig. 1, 140), which includes surgical instrument (i.e. probe) data (Col 7-8, lines 62-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of displaying images of Sauer to project the images, as taught by Hannaford, as the substitution for one known display method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of projecting the images in the HMD are reasonably predictable. One of ordinary skill would have modified the combined system so the probe is coupled to the control unit because is reduces medical errors, as recognized by Hannford (Col 1, lines 32-34).
While Sauer teaches tracking and displaying a probe on the image [0035], Sauer fails to explicitly the probe comprising i) at least one optical guide having a central axis, a cladding around a fiber core and (ii) first and second dispersion zones micro-machined along the central axis, wherein the first and second dispersion zones are parallel to each other and separated from each other by a 90° angle with respect to a central axis of the at least one optical guide, and wherein a luminous flux generated inside the at least one optical guide is configured to identify a spatial arrangement of the probe when inserted within the body of the patient.
Imam teaches a method for tracking an instrument in the body (Abstract). This system contains at least one optical guide (Fig. 10a+10b) having a central axis (Center of Fig. 10a, 750), a cladding around a fiber core [0116] and having first and second dispersion zones (Fig. 10a+10b, 722a-c) micro-machined into the cladding along the central axis (Fig. 10a+10b, 722a-c are along central axis, “micro-machined” is considered a product by process limitation (see MPEP 2113) and the dispersion zones are capable of being created by micro-machining), and the of a luminous flux generated inside said optical guide [0100].  Said luminous flux [0072] is detected in order to identify a spatial arrangement of the probe when it is inserted into the body [0099] (the light is used to determine the position of the catheter, so if a detector is used the detector will also determine the spatial arrangement of the probe).  The dispersion zones are parallel [0081] (Fig. 10b, 722a can be considered a first dispersion zone, 722b or 722c can be considered second dispersion zone, and they are parallel) [0100]. The dispersion zones are disposed at an angle with respect to a central axis [0100]. While Imam teaches that the angle could be 120 degrees, Imam goes on to teach “Of course the spacing shown is only one possibility” [0100]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the location of the dispersion zones to be only 90 degrees, as this is a mere rearrangement of parts. The operation of the device would not be changed, and, as recognized by Imam, the exact location of the dispersion zones is an obvious design choice (MPEP 2144.04(VI)(C)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track the probe using an optical guide with dispersion zones, as taught by Imam, as this allows for the positioning of catheters without the need for x-rays, thereby reducing the radiation applied to the patient and increasing the safety of the procedure, as recognized by Imam [0006].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Sauer further teaches  wherein the augmented reality image of at least one portion of the body of the patient is displayed over the real image of the outer surface of the body of the patient on the viewer [0030].
The combination of Sauer fails to explicitly teach the image is translucently displayed.
Hannaford teaches a head mounted device for use during surgeries (Abstract). This system projects translucent operative images (aligned AR image) onto the lens of the head mounted device (Col 4, lines 1-6) (Col 11, lines 26-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of displaying images of Sauer to project the images, as taught by Hannaford, as the substitution for one known display method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of projecting the images in the HMD are reasonably predictable. 
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Sauer further teaches wherein the viewer is a head mounted augmented reality display [0035].

Regarding Claim 8, Sauer teaches a navigation, tracking and guiding method for positioning of operatory instruments within a body of a patient (Abstract), the method comprising the steps of: 
obtaining a system comprising a control unit (Fig. 4, 42) [0039] coupled to a viewer (Fig. 1, 10), to a probe [0027] (needle), and to a camera  (Fig. 1, 12), 
receiving, at the control unit from the image device [0021]+[0023], a plurality of information data related to an internal state of the body of the patient (“diagnostic information as provided by an MRI or other imaging modality”) [0023] corresponding to an aligned augmented reality image of the at least one internal portion of the body of the patient [0023]+[0035] ([0003] specifies the imaging modality is of an internal portion of the body); 
providing, from the viewer to the control unit, spatial position data of an operator using the viewer [0023]+[0026]; 
inserting the probe within the at least one internal portion of the body of the patient [0022]+[0027]; 
photographing, using the camera, a portion of the outer surface of the body of the patient [0023] for determining the spatial position of the operator wearing the viewer [0026].
Sauer fails to explicitly teach displaying translucently, on the viewer, the aligned augmented reality image or the probe coupled to the control unit. 
Hannaford teaches a head mounted device for use during surgeries (Abstract). This system projects translucent operative images (aligned AR image) onto the lens of the head mounted device (Col 4, lines 1-6) (Col 11, lines 26-34). The system further has the HMD couple to surgical data (Fig. 1, 140), which includes surgical instrument (i.e. probe) data (Col 7-8, lines 62-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of displaying images of Sauer to project the images, as taught by Hannaford, as the substitution for one known display method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of projecting the images in the HMD are reasonably predictable. One of ordinary skill would have modified the combined system so the probe is coupled to the control unit because is reduces medical errors, as recognized by Hannford (Col 1, lines 32-34).
While Sauer teaches tracking and displaying a probe on the image [0035], Sauer fails to explicitly the probe wherein the probe comprises at least one optical guide having a central axis, a cladding around a fiber core, and first and second dispersion zones micro-machined into the cladding along the central axis, such that the first and second dispersion zones are parallel to each other and separated from each other by a 90° angle with respect to a central axis of the optical guide and wherein the control unit is configured to identify the spatial arrangement of the probe within the at least one internal portion of the body of the patient.
Imam teaches a method for tracking an instrument in the body (Abstract). This system contains at least one optical guide (Fig. 10a+10b) having a central axis (Center of Fig. 10a, 750), a cladding around a fiber core [0116] and having first and second dispersion zones (Fig. 10a+10b, 722a-c) micro-machined into the cladding along the central axis (Fig. 10a+10b, 722a-c are along central axis, “micro-machined” is considered a product by process limitation (see MPEP 2113) and the dispersion zones are capable of being created by micro-machining), and the of a luminous flux generated inside said optical guide [0100].  Said luminous flux [0072] is detected in order to identify a spatial arrangement of the probe when it is inserted into the body [0099] (the light is used to determine the position of the catheter, so if a detector is used the detector will also determine the spatial arrangement of the probe).  The dispersion zones are parallel [0081] (Fig. 10b, 722a can be considered a first dispersion zone, 722b or 722c can be considered second dispersion zone, and they are parallel) [0100]. The dispersion zones are disposed at an angle with respect to a central axis [0100]. While Imam teaches that the angle could be 120 degrees, Imam goes on to teach “Of course the spacing shown is only one possibility” [0100]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the location of the dispersion zones to be only 90 degrees, as this is a mere rearrangement of parts. The operation of the device would not be changed, and, as recognized by Imam, the exact location of the dispersion zones is an obvious design choice (MPEP 2144.04(VI)(C)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to track the probe using an optical guide with dispersion zones, as taught by Imam, as this allows for the positioning of catheters without the need for x-rays, thereby reducing the radiation applied to the patient and increasing the safety of the procedure, as recognized by Imam [0006].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford and Imam as applied to claims 1 and 8, respectively, above, and further in view of Darrow et al. (U.S Patent 5,577,502).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach detecting motion of the outer surface of the body of the patient using a measuring encoder.
Darrow teaches a system for monitoring a position of device within a subject (Abstract). This system uses a measuring encoder to detect the motion of the outer surface of the body of the patient (Fig. 4, 190) (Col 4, lines 24-29).
It would have been obvious to one of ordinary skill in the art to modify the combination to have a measuring encoder detect motion of the outer surface of the body of the patient, as taught by Darrow, because this allows for more accurate tracking of a probe in a moving subject, as recognized by Darrow (Col 2, lines 19-21).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach detecting motion of the outer surface of the body of the patient using a measuring encoder.
Darrow teaches a system for monitoring a position of device within a subject (Abstract). This system uses a measuring encoder to detect the motion of the outer surface of the body of the patient (Fig. 4, 190) (Col 4, lines 24-29).
It would have been obvious to one of ordinary skill in the art to modify the combination to have a measuring encoder detect motion of the outer surface of the body of the patient, as taught by Darrow, because this allows for more accurate tracking of a probe in a moving subject, as recognized by Darrow (Col 2, lines 19-21).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hannaford, Imam, and Darrow as applied to claim 16 above, and further in view of Moore et al. (U.S Patent 5,337,758).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the measuring encoder composed of at least two arms joined together by a joint to detect motion of the outer surface of the body of the patient.
Moore teaches a measuring encoder which includes at least two arms (Fig. 8, clearly two arms joined by joint 16) joined by a joint (Fig. 8, 16) to detect motion of the outer surface of the patient (Col 3, lines 38-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the measuring encoder of the combination with the linkage of Moore as the substitution for one known measuring encoder with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of substituting the measuring encoder of Darrow with the two arm linkage encoder of Moore are reasonably predictable.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 recites “The system according to claim 1, further comprising a measuring encoder comprising two arms joined by a joint in which end portions of the two arms are configured to be fixed to the patient's chest and consequently move according to the patient's chest breathing motion”. This is not reasonably taught, in combination with the other limitation, without the benefit of improper hindsight. Neither Sauer, Hannaford, or Imam teach a measuring encoder. Darrow does not teach a measuring encoder with two arms. Moore does not teach an encoder which is configured to be fixed to the patient’s chest. Therefore, claim 6 is not reasonably taught by the prior art and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
Applicant argues the combination of references does not teach “first and second dispersion zones micro-machined into the cladding along the central axis wherein the first and second dispersion zones are parallel to each other and separated from each other by a 90° angle with respect to a central axis of the at least one optical guide” in claim 1 or “probe comprises at least one optical guide having a central axis, a cladding around a fiber core, and first and second dispersion zones micro-machined into the cladding along the central axis, such that the first and second dispersion zones are parallel to each other and separated from each other by a 90° angle with respect to the central axis of the optical guide” in claim 8. As detailed above, the combination of references does teach those limitations. Therefore, claim 1 and 8 remain rejected under 35 USC 103. For similar reasons, dependent claims 5, 7, 15-17 also remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7636. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793